UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1627



PERNELL WILKINS; SOLLIE WILKINS,

                                          Plaintiffs - Appellants,

          versus


CYNTHIA S. WILKINS,

                                             Defendant - Appellee,

          and


MICHAEL D. WILKINS,

                                                Party in Interest,

          and


SHERMAN B. LUBMAN,

                                                          Trustee.



                            No. 01-1851



PERNELL WILKINS; SOLLIE WILKINS,

                                          Plaintiffs - Appellants,

          and
MICHAEL D. WILKINS,

                                      Party in Interest - Appellant,

          versus


CYNTHIA S. WILKINS,

                                              Defendant - Appellee,

          and


SHERMAN B. LUBMAN,

                                                 Trustee - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-135, BK-95-33189)


Submitted:   September 25, 2001          Decided:   October 23, 2001


Before WILKINS, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pernell Wilkins, Sollie Wilkins, Michael D. Wilkins, Appellants Pro
Se. Cynthia S. Wilkins, Appellee Pro Se. Neil Orion Reid, Rich-
mond, Virginia; Jeffrey Hamilton Geiger, SANDS, ANDERSON, MARKS &
MILLER, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     In appeal No. 01-1627, Sollie and Pernell Wilkins appeal from

the district court’s orders affirming the bankruptcy court’s order

dismissing their Adversary Proceeding for failure to prosecute and

denying their motion for a rehearing.       In appeal No. 01-1851,

Michael, Sollie, and Pernell Wilkins appeal from the district

court’s order imposing sanctions and imposing a prefiling injunc-

tion.   We have reviewed the records in these appeals and the dis-

trict court’s opinion and orders and find no reversible error.

Accordingly, we deny Cynthia Wilkins’ motion for appointment of

counsel and affirm on the reasoning of the district court. Wilkins

v. Wilkins, Nos. CA-98-135; BK-95-33189 (E.D. Va. Mar. 23, 2001,

Apr. 4, 2001 & May 25, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 3